Citation Nr: 1046980	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
service-connected degenerative disc disease of L5-S1 with fusion 
and chronic low back strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1994 to August 1994, 
and from October 1994 to August 1995.  The Veteran also served in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 RO decision, which granted service 
connection for degenerative disc disease of L5-S1 with fusion and 
assigned a 20 percent evaluation, effective January 12, 2006.

The Board notes that the RO granted service connection for a 
chronic low back strain and assigned an evaluation of 40 percent, 
effective August 7, 2006, in a January 2009 rating decision.  
However, the RO later determined in a March 2009 deferred rating 
decision that a clear and unmistakable error was committed in the 
grant of the 40 percent evaluation for chronic low back strain, 
as the Veteran was already service connected for degenerative 
disc disease of L5-S1 with fusion and to compensate the Veteran 
separately for these conditions would constitute pyramiding.  38 
C.F.R. § 4.14 (2010).  As such, the RO recharacterized the 
Veteran's service-connected lumbar spine disability as 
degenerative disc disease of L5-S1 with fusion and chronic low 
back strain and increased the evaluation assigned to this 
disability to 40 percent, effective January 12, 2006, in the 
March 2009 supplemental statement of the case (SSOC).  Since the 
RO did not permanently assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

Additionally, the Board notes that the Veteran indicated on his 
May 2007 VA Form 9 Appeal that he wished to be provided a 
Decision Review Officer (DRO) hearing.  It was further specified 
on an attached May 2007 statement from the Veteran's 
representative that a DRO hearing was being requested.  The 
Veteran was scheduled for such a DRO hearing on February 6, 2008.  
He failed to report.  As the Veteran did not offer a reason for 
his failure to report, nor did he request that this hearing be 
rescheduled, the Board will proceed to adjudicate the claim on 
its merits.

Finally, the Board notes that the Veteran's representative 
indicated in a January 2008 statement that a claim for a total 
evaluation due to convalescence regarding surgical treatment for 
the Veteran's service-connected low back disability needed 
development.  While the issue of a total evaluation due to 
convalescence was discussed in the March 2009 SSOC, a rating 
decision was never issued with regard to this claim.  As such, 
the issue of entitlement to a temporary total evaluation 
for convalescence following a low back surgery has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of L5-
S1 with fusion and chronic low back strain is manifested by 
limitation of motion, complaints of pain, and neurologic 
abnormalities of the bilateral legs, with no ankylosis or 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
service-connected degenerative disc disease of L5-S1 with fusion 
and chronic low back strain have not been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5242 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

A January 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  This letter informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, a March 2006 letter 
described how appropriate disability ratings and effective dates 
were assigned.  

Additionally, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and available, 
relevant VA and private medical records are in the file.  The 
Board acknowledges that the Veteran had surgery on his back in 
January 2006.  It does not appear that the actual operative 
report is of record.  However, the Board notes that the claims 
file contains medical records from this time period regarding the 
Veteran's back and his surgery.  The Veteran has given no 
indication that he has more private medical records that he would 
be submitting, nor did he indicate that there were additional 
private medical records that he wished for VA to obtain.  
Moreover, the Veteran was specifically directed in a March 2008 
VCAA letter to submit medical evidence regarding his surgery or 
submit an Authorization and Consent to Release Information Form 
for this medical evidence.  The Veteran submitted neither.  
Additionally, the Board notes that the Veteran has recently 
submitted a Request for Employment Information in Connection with 
Claim for Disability Benefits form.  However, as the Veteran has 
already been granted service connection for entitlement to 
individual employability, and his claim for a total temporary 
convalescence has been referred for appropriate adjudication, the 
Board finds these records are not relevant to the issue on 
appeal.  As such, the Board finds that all available records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled its 
duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

With regard to the Veteran's claim for an increased rating for 
service-connected degenerative disc disease of L5-S1 with fusion 
and chronic low back strain, the Veteran was provided an 
examination which addressed this claim most recently in December 
2008.  There is no objective evidence indicating that there has 
been a material change in the severity of this service-connected 
disability since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2010).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision with regards 
to this claim. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
The Board notes that the Veteran's service-connected degenerative 
disc disease of L5-S1 with fusion and chronic low back strain is 
currently assigned a 40 percent evaluation, effective January 12, 
2006, under Diagnostic Code 5242.  The Veteran is seeking a 
higher rating.

The schedule for rating spine disabilities was changed, effective 
September 26, 2003, to provide for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Diagnostic codes for all diseases and injuries to the spine were 
renumbered.  As the Veteran's claim was received in January 2006, 
only the current rating formula must be considered and any 
regulation changes made prior to the September 26, 2003 changes 
are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
is assigned for forward flexion of the cervical spine at 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  Id.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks 
during the past 12 months; a 20 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination most 
recently in December 2008.  The examiner reviewed the claims file 
and noted that the Veteran underwent surgery in January 2006 in 
St. Louis.  Since that time, the Veteran reported that he has 
been having increased pain after the surgery and has had follow-
up and treatment for his low back.  The Veteran reported that he 
has seen a chiropractor for 2 months and has been following up at 
a VA hospital and clinic.  At this examination, the Veteran 
reported that he has been experiencing increasing pain and is 
unable to bend or lift.  The Veteran reported that he experiences 
pain radiating to his lower extremities feeling like sharp 
electric pain radiating from the front of the thigh and the back 
of the thigh up to the bilateral knees, as well as electric type 
of severe pain in his legs radiating down to the feet.  The 
Veteran reported that precipitating factors include bending and 
lifting.  Alleviating factors are bedrest, pain medications, and 
physical therapy.  The Veteran denied weight loss, fever, 
dizziness, and visual disturbances.  He complained of numbness in 
his lower back.  He denied weakness of his legs, bladder 
complaints, bowel complaints, or erectile dysfunction.  The 
Veteran reported that he has had at least 5 incapacitating 
episodes during the previous summer when he needed to take 
bedrest up to 2 to 3 days.  This was during his self-employed 
work as a pest control man.  On inspection, the Veteran is 
without kyphosis or scoliosis.  He had normal cervical and lumbar 
scoliosis.  The Veteran was noted as having a forward flexion of 
0 to 30 degrees, extension of 0 to 20 degrees, left lateral 
flexion of 0 to 15 degrees, right lateral flexion of 0 to 15 
degrees, left lateral rotation of 0 to 25 degrees, and right 
lateral rotation of 0 to 25 degrees.  Repetitive forward flexions 
and extensions 3 times flared up the pain up to 8 and the Veteran 
has considerable resistance for the flexions and extensions with 
spasm of the paravertebral muscles in the lower spine.  
Repetitive movements, 3 forward flexions and extensions, 
increased the pain and range of motion of forward flexion and 
extension and lateral rotation remained the same without change 
in range of motion.  The range of motion was additionally limited 
by pain, fatigue, and lack of endurance following repetitive use 
during flare-ups.  Objective evidence of painful of motion is 
seen with spasm of the lumbosacral muscles in the paravertebral 
area.  This was associated with guarding in the lumbosacral area.  
Spinal contour remained the same and the gait remained normal 
with lack of endurance.  No ankylosis was noted.  However, the 
Veteran's ability to flex forward and extend the back backwards 
was limited in his effort.  This caused increased pain.  The 
examiner noted that the Veteran has a history of incapacitating 
episodes fives times during last summer, with each episode 
lasting 2 to 3 days with bedrest and increased pain medications.  
The Veteran was diagnosed with a chronic low back strain, 
residuals of chronic degenerative disc disease L5-S1 with a 
surgical fusion in 2006, and lumbar radiculopathy.   

The Board notes that the Veteran also underwent a VA examination 
in May 2006.  The examiner noted that the Veteran underwent a L5-
S1 fusion on January 11, 2006.  The Veteran reported that he is 
still bothered with chronic daily back pain not characterized by 
flare-ups with intermittent numbness radiating down the lateral 
aspect of the right lower extremity to the level of his foot.  He 
states that his numbness is gradually resolving.  His pain, 
however, ranges from a high of 9 when he arises in the morning 
down to a 4 after he takes his pain medication.  The Veteran 
reported that his pain is worse with arising in the morning, 
prolonged walking, prolonged standing, or prolonged sitting.  It 
was noted that the Veteran was on unpaid sick leave.  It was 
noted that, as far as incapacitation, the Veteran had 3 days in 
bed during his hospitalization.  After that, he was released to 
go home and encouraged to be up and about as much as possible.  
The examiner noted that range of motion of the lumbar spine was 
done slowly and he did not tend to reverse the lumbar curve but 
rather kept it straight.  His flexion was limited to 45 degrees 
with pain at 45 degrees.  Extension was to 35 degrees with no 
pain.  Right and left side bending were limited 20 degrees 
bilaterally with no pain in either direction and right and left 
rotation were limited to about 15 degrees bilateral with no pain 
in either direction.  Repetitive motion testing revealed no 
further limitations or restrictions, such as fatigue, 
incoordination, or instability.     

VA and private medical records reveal continued complaints of and 
treatment for low back pain and limitation of motion.

As noted above, the Veteran's service-connected degenerative disc 
disease of L5-S1 with fusion and chronic low back strain is 
currently evaluated at 40 percent.  As the medical evidence of 
record does not reflect that the Veteran has unfavorable or 
favorable ankylosis of the entire thoracolumbar spine or the 
entire spine, an increased rating may not be warranted under the 
General Rating Formula for Diseases and Injuries of the Spine. 

The Board also notes that, according to Note (1), any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, must be evaluated separately 
under the appropriate diagnostic code.  The Board notes that the 
Veteran has been diagnosed with lumbar radiculopathy.  However, 
the RO granted service connection and assigned separate 10 
percent evaluations for lumbar radiculopathy of the right lower 
extremity and lumbar radiculopathy of the left lower extremity in 
a January 2009 rating decision.  Therefore, as the Veteran is 
separately service connected for his radiculopathy of the lower 
extremities, and the Veteran has not appealed the ratings 
assigned to his radiculopathy of the lower extremities, the Board 
need not consider this neurologic abnormality in the evaluation 
of his service-connected low back disability.  Additionally, as 
the medical evidence of record does not reveal any other 
objective neurologic abnormalities relating to the Veteran's low 
back disability, an increased or separate rating according to 
Note (1) is not warranted.    

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the examiner noted in the December 2008 VA 
examination report that the Veteran reported a history of 
incapacitating episodes of five times during the summer with each 
episode lasting 2 to 3 days with bedrest and increased pain 
medications.  At the May 2006 VA examination, the Veteran 
reported 3 days of bedrest during his hospitalization following 
his surgery.  As noted above, an incapacitating episode is 
defined under Note (1) of the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  Despite the Veteran's reports of 
incapacitating episodes requiring bedrest, the medical evidence 
of record does not reflect that a physician has prescribed such 
bedrest.  Therefore, as there is no indication in the medical 
evidence of record that a physician has prescribed bedrest for an 
incapacitating episode, an increased rating cannot be assigned 
under this criteria.

With regard to assigning a higher disability rating according to 
38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran is 
currently assigned a 40 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine.  This is 
the maximum evaluation allowed for limitation of motion of the 
spine.  Therefore, as the Veteran is already receiving the 
maximum evaluation available for limitation of motion of the 
spine, an increased evaluation for functional loss or limitation 
of motion cannot be assigned.   

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected degenerative disc disease of L5-S1 with fusion and 
chronic low back strain is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

The Board concludes that the preponderance of the evidence is 
against assigning a rating in excess of 40 percent for the 
Veteran's service-connected degenerative disc disease of L5-S1 
with fusion and chronic low back strain, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  Fenderson, supra.













ORDER

Entitlement to an initial evaluation in excess of 40 percent for 
service-connected degenerative disc disease of L5-S1 with fusion 
and chronic low back strain is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


